THE COURT,
after advisement, decided that the complainants could not secure by copyright an exclusive right or privilege to publish the opinions of the judges of the supreme court, or members of the court of errors, delivered by them in writing in the cases decided in those courts respectively, and that, accordingly, no injunction would *878lie against the defendant in respect to that part of the publication in question.
THE COURT further remarked that the decision of some of the other important points in the case depended upon facts at issue between the parties, upon which the proofs were not yet fully completed; and that, the master not being directed to take proofs, his report was not definitive upon other points that might have an important bearing on the final decision, and therefore the court would defer pronouncing any opinion upon the question whether these law reports are subjects of copyright; and,, if they may be so to any extent, what parts are to be regarded original matter entitled to be so protected; and also whether the defendant’s publication is to be regarded a fair abridgment or a copy or colorable transcript of the complainant’s work, or whether the defendant is entitled to claim any part of his publication as an original composition or compilation, — until the cause should be brought to a hearing upon the pleadings and proofs.
THE COURT further ruled that the complainants were not bound to resort to a suit at law and establish their right in the first instance; and that, if they are entitled to the privilege of copyright, the remedy at law is not adequate to the defence and protection of such right; and that, accordingly, injunction, as an appropriate and secure remedy, will be retained until the cause Is disposed of upon the merits.
Motion for continuance of injunction. On granting the injunction the circuit judge'had ordered a reference to an auditor to collate the book alleged to be pirated and report to the court whether it be taken wholly or in substance from plaintiffs’ work, or is original or a fair abridgment. On the coming in of the report, and hearing counsel on both sides, THE CuJRT decided that the publication by defendant of the opinions of the court was not an infringement of the plaintiffs’ copyright; that whether the statements of the cases and arguments of the counsel were copied from the plaintiffs’ work, or were digested and prepared by the defendant, were matters of fact to be determined upon the proofs; and that the injunction stand until the next term, to enable proofs to be furnished, and, if the plaintiff did not then set down and bring on the cause to hearing, the injunction be dissolved.